 

So ee ND OH BP WD NO —&

NV NY NY NY NY NY NY YN DB Bee ewe He He ew me Yo
oN DN MH FF WN |= DO we AI DWN BR ww KS

Case 4:19-cr-01760-JAS-EJM

MICHAEL BAILEY

United States Attorney

District of Arizona

NATHANIEL J. WALTERS
Assistant U.S. Attorney

State Bar No. 029708

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300

Email: nathaniel.walters@usdoj.gov
Attorneys for Plaintiff

 

Document 7 Filed 07/03/19 Page 1 of 3

 

CR19-01760 TUC-JAS(EJM)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,

VS.

Edgar Osvaldo Moroyoqui-Rodriguez,
Defendant.

 

 

 

THE GRAND JURY CHARGES:

COUNT 1

INDICTMENT

VIO: 21 U.S.C. § 846

(Cons iracy to Possess with Intent to
istribute Methamphetamine)
Count 1

21 U.S.C. x5 841(a)(1) and
841(b)(1)(A)(viii)

(Possession with Intent to Distribute
Methamphetamine)

Count 2

21 U.S.C. § 963
(Conspiracy to Import
Methamphetamine)
Count 3

21 U.S.C. § 952(a) and §§ 960(a)(1)
and SEO NED ®)
Importation of Methamphetamine)
ount 4

Beginning at a time unknown, to on or about June 5, 2019, at or near Nogales, in

the District of Arizona, Edgar Osvaldo Moroyoqui-Rodriguez did knowingly and

intentionally combine, conspire, confederate and agree with persons known and unknown

to the grand jury, to possess with intent to distribute 50 grams or more of

 

 
Oo Oo NT NH DH BP WO NO

DB NO WN NOY DD NY DD DR DR i a ea ei ea ea i
oN DN ON SP BW NO KF Oo CO OH HN DH HN BR WH BK CO

 

Case 4:19-cr-01760-JAS-EJM Document 7 Filed 07/03/19 Page 2 of 3

methamphetamine, or 500 grams or more of a mixture or substance containing a detectable
amount of methamphetamine, that is, approximately 60.34 kilograms of
methamphetamine, a Schedule II controlled substance; in violation of Title 21, United
States Code, Section 841(a)(1) and 841(b)(1)(A){viii).
All in violation of Title 21, United States Code, Section 846.
COUNT 2
On or about June 5, 2019, at or near Nogales, in the District of Arizona, Edgar
Osvaldo Moroyoqui-Rodriguez did knowingly and intentionally possess with intent to
distribute 50 grams or more of methamphetamine, or 500 grams or more of a mixture or
substance containing a detectable amount of methamphetamine, that is, approximately
60.34 kilograms of methamphetamine, a Schedule II controlled substance; in violation of
Title 21, United States Code, Section 841(a)(1) and 841(b)(1)(A)(viii).
COUNT 3
Beginning at a time unknown, to on or about June 5, 2019, at or near Nogales, in
the District of Arizona, Edgar Osvaldo Moroyoqui-Rodriguez did knowingly and
intentionally combine, conspire, confederate and agree with persons known and unknown
to the Grand Jury, to import into the United States from the Republic of Mexico 50 grams
or more of methamphetamine, or 500 grams or more of a mixture or substance containing
a detectable amount of methamphetamine, that is, approximately 60.34 kilograms of
methamphetamine, a Schedule II controlled substance; in violation of Title 21, United
States Code, Sections 952(a), 960(a)(1) and 960(b)(1)(H).
All in violation of Title 21, United States Code, Section 963.
COUNT 4
On or about June 5, 2019, at or near Nogales, in the District of Arizona, Edgar
Osvaldo Moroyoqui-Rodriguez did knowingly and intentionally import into the United
States from the Republic of Mexico 50 grams or more of methamphetamine, or 500 grams
or more of a mixture or substance containing a detectable amount of methamphetamine,

that is, approximately 60.34 kilograms of methamphetamine, a Schedule II controlled

United States of America v. Edgar Osvaldo Moroyoqui-Rodriguez
Indictment Page 2 of 3

 

 
Co ee NTN HD A HP WD NH

NO NM NO NY NY NY NY KN NO mee eee ee ee ea eee
oO sa DN mH BP WD NY KF CO CO CS AIT BD NT B WHO HN KF CO

 

Case 4:19-cr-01760-JAS-EJM Document 7 Filed 07/03/19 Page 3 of 3

substance; in violation of Title 21, United States Code, Sections 952(a), 960(a)(1) and
960(b)(1)(H).
A TRUE BILL
/S/

 

Presiding Juror

MICHAEL BAILEY
United States Attorney
District of Arizona

/S/
Assistant U.S. Attorney

Dated: July 3, 2019

 

United States of America v. Edgar Osvaldo Moroyoqui-Rodriguez
Indictment Page 3 of 3

 

 
